Citation Nr: 0201521	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date for an award of service 
connection for benign paroxysmal positional vertigo, prior to 
May 18, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for benign paroxysmal positional vertigo, and 
assigned May 18, 1998 as the effective date of the award.  
The veteran disagrees with the effective date.  


FINDINGS OF FACT

1.  An informal claim for service connection for vertigo was 
received on May 6, 1998.

2.  The veteran submitted a formal application for service 
connection for vertigo on May 18, 1998.  


CONCLUSION OF LAW

An effective date of May 6, 1998 for an award of service 
connection for benign paroxysmal positional vertigo is 
warranted.  38 C.F.R. §§ 3.155(a), 3.400(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

The record discloses that the June 2000 rating decision 
provided the veteran with the reasons and bases for the 
assignment of May 18, 1998 as the effective date of the grant 
of service connection for benign paroxysmal positional 
vertigo.  The February 2001 statement of the case provided 
the veteran with the applicable criteria for effective dates 
for an award of service connection.  A copy of the rating 
decision and the statement of the case were sent to the 
veteran's latest address of record, and a copy was mailed to 
the veteran's accredited representative, the Vietnam Veterans 
of America.  These notifications were not returned by the 
United States Postal Service as undeliverable, see Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible, and that the Department of 
Veterans Affairs (VA) has met its duty to notify and assist 
in the veteran's case.

Factual background

In a statement received on May 6, 1998, the veteran related 
that he had recurrent bouts of vertigo that began after he 
sustained a blow to his head during service.  He maintained 
that he was hospitalized in service following that incident.  
He added that following service, he had been diagnosed with 
benign positional vertigo.  

The veteran submitted VA Form 21-526, Veteran's Application 
for Compensation or Pension on May 18, 1998.  He sought 
service connection for, in pertinent part, vertigo which 
reportedly began in 1969.

By rating decision dated in June 2000, the RO granted service 
connection for benign paroxysmal positional vertigo, and 
assigned a 30 percent evaluation, effective May 18, 1998.  
This determination was based on the service medical records, 
private medical records and a VA examination conducted in 
April 2000.  

Analysis 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

As noted above, the RO assigned May 18, 1998 as the effective 
date for the award of service connection for benign 
paroxysmal positional vertigo.  This was the date of the 
veteran's formal claim for service connection for this 
disability.  The fact remains, however, that in a letter 
received by the VA on May 6, 1998, he specifically referred 
to the fact that he had vertigo and that it had its onset in 
service.  Clearly, this statement constituted an informal 
claim that was perfected by the receipt of the formal claim 
for service connection later that month.  The Board 
concludes, therefore, that May 6, 1998 is the proper 
effective date for the grant of service connection for benign 
paroxysmal positional vertigo.  

There is no basis in the record, however, to support the 
veteran's allegation that the proper effective date should be 
the date following his separation from service.  He has not 
asserted, and the record does not establish, that he filed a 
formal claim for service connection for vertigo within one 
year of his discharge from service.  In fact, the 
communications submitted in May 1998 represented his initial 
claims for service connection for any disability.  
Accordingly, the Board finds that May 6, 1998 is the 
appropriate effective date for the award of service 
connection for benign paroxysmal positional vertigo.


ORDER

An effective date of May 6, 1998 is granted for the award of 
service connection for benign paroxysmal positional vertigo.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

